AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!   }Z
                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


                        Pablo Luna-Marquez                                       Case Number: 2:19-mj-11986

                                                                                 Craig Joseph Leff
                                                                                 Defendant's Attorney   r-------------..

REGISTRATION NO. 93385298                                                                                          Fl
THE DEFENDANT:                                                    DEC 3 0 2019
 IZI pleaded guilty to count( s) ___
                                 1 of Complaint
                                        __;:______________! - - - - - - - - - - - -
 •    was found guilty to count(s)                                                                    .      T
      after a plea of not guilty.                                               l§'r . . . ' . emir i..,A~-
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the Iollowftigoffense(s :-
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1
 D The defendant has been found not guilty on count(s)
                                 -------------------
 •   Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term_~/

                               ~IME SERVED                                      _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 30, 2019
                                                                         Date of Imposition of Sentence



                                                                         ~~)
                                                                           EZMONTE~
                                                                         HOORABLE RUTHB
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        2:19-mj-11986
